Citation Nr: 0030612	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an effective date earlier than January 1, 
1996, for pension benefits.

(The issue of entitlement to an extension of the veteran's 
delimiting date for receiving education assistance benefits 
under Chapter 34, Title 38, United States Code has been 
addressed by separate decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to January 1975.  

This appeal arises from a May 1991 rating decision of the 
Washington, DC, regional office (RO) which denied service 
connection for psoriasis.  The notice of disagreement was 
received in July 1991.  The statement of the case was issued 
in June 1993.  The veteran's substantive appeal was received 
in July 1993.  During the pendency of this appeal, the 
veteran relocated to upstate New York.  Jurisdiction over the 
matter was therefore transferred to the Buffalo, New York, 
RO.

This appeal also stems from a June 1996 rating decision that 
granted the veteran pension benefits, effective from January 
1996.  A notice of disagreement pertaining to the effective 
date of the award was received in June 1996.  The statement 
of the case with respect to both these issues was issued in 
August 1996.  The veteran's substantive appeal was received 
in August 1996. 

The matter was remanded by the undersigned in April 1998 for 
the purpose of affording the veteran an opportunity to appear 
before a Veterans Law Judge at the local RO.  In June 1998, 
the veteran, through his representative at that time, 
informed the RO that he wished to withdraw his request for a 
Travel Board hearing.  At the veteran's request, a personal 
hearing before a Hearing Officer was subsequently held in 
July 1998.  The matter has been returned to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board notes that this appeal initially included the issue 
of service connection for an acquired psychiatric disorder.  
However, by a rating action dated in February 1999, service 
connection for paranoid schizophrenia was granted.  The issue 
of service connection for paranoid schizophrenia is no longer 
the subject of appellate consideration.  

Finally, in view of the Board's finding that additional 
development is required, the issue of service connection for 
psoriasis will be discussed in the Remand portion of this 
decision.


FINDING OF FACT

Due to the grant of a 100 percent schedular rating for the 
veteran's paranoid schizophrenia, made effective to September 
6, 1989, his claim for an effective date earlier than January 
1, 1996, for pension benefits has been rendered moot, and 
must therefore be dismissed.


CONCLUSION OF LAW

Due to the grant of a 100 percent schedular rating for the 
veteran's paranoid schizophrenia, from the date of his 
original claim, the appeal as to entitlement to an effective 
date earlier than January 1, 1996, for pension benefits is 
dismissed, as moot.  38 U.S.C.A. §§ 1114, 1502, 1521, 5304 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.400, 3.700, 3.701, 
4.15 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of an evaluation and award of disability 
pension based on an original claim will be the date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if the claim is filed 
within one year from such date, whichever is to the advantage 
of the veteran, provided that an award of pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities which are not the result of his own willful 
misconduct.  
38 U.S.C.A. § 1521(a).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  First, under 
the VA Schedule For Rating Disabilities, a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. § 
1502. Permanent total disability shall be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 4.15 (2000).  
Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran warrants a combined 100 percent schedular evaluation 
for pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity; that is, upon the 
economic or industrial handicap which must be overcome, and 
not from the individual's success, or lack of success, in 
overcoming it.

In the present case, the veteran filed a claim for non-
service-connected pension benefits on September 6, 1989.  He 
also filed a claim for service connection for an acquired 
psychiatric disability at that time.  By a rating action 
dated in June 1996, the veteran was awarded a permanent and 
total disability rating for purposes of non-service-connected 
pension.  The effective date of the rating and pension award 
was January 1, 1996.  The veteran appealed the determination 
of the effective date.  

By a rating action dated in February 1999, service connection 
for paranoid schizophrenia was granted.  A 100 percent 
schedular rating was awarded, effective from September 6, 
1989.  By law, an individual must make a choice between 
compensation and pension, and may not receive both 
concurrently.  38 U.S.C.A. § 5304(a)(1) (West 1991); 
38 C.F.R. §§ 3.700, 3.701(a) (2000).  From review of the 
claims file, it appears clear that the veteran is being paid 
service-connected disability compensation at the 100 percent 
rate.

A comparison between the compensation received from a 
schedular 100 percent disability rating for a service-
connected disability, and the benefits associated with a non-
service-connected disability pension, clearly shows that the 
veteran has received, and will continue to receive, the 
greater benefit from having been granted a total schedular 
rating for his paranoid schizophrenia, effective from 
September 1989.  See 38 U.S.C.A. § 1114 as compared to 
38 U.S.C.A. § 1521.  In view of this favorable action, the 
pending appeal of the claim for an effective date earlier 
than January 1, 1996, for pension benefits is now moot, and 
must be dismissed.


ORDER

The appeal as to an effective date earlier than January 1, 
1996, for pension benefits is dismissed, as moot.


REMAND

Prior to rendering a final decision on the issue of service 
connection for psoriasis, the Board finds that there are 
procedural defects that must be addressed and corrected.  The 
veteran argues that he suffers currently from psoriasis.  
Acknowledging that he had received treatment for psoriasis 
prior to his enlistment, he asserts that said skin disorder 
increased in severity during his military service.  The 
veteran's service medical records reveal that he was 
diagnosed as having psoriasis at the time of his May 1970 
enlistment examination.  Subsequent service medical records 
show that the veteran received in-service treatment for 
psoriasis.   A review of the record also shows that the 
veteran underwent a VA general medical examination in 
December 1995.  While the report of the examination diagnosed 
the veteran as having moderately severe psoriasis, the report 
failed to address the contention that the veteran's psoriasis 
increased in severity during his active military service.  

Here, the Board believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current skin 
disability.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  VA's duty to assist 
veterans also includes the procurement of medical opinions 
where necessary.  See Ashley v. Brown, 6 Vet. App. 52 (1993) 
(obtaining an advisory medical opinion is a viable way for 
the Board to fulfill its duty to assist an appellant).

In addition to the foregoing, the Board notes that the 
veteran has also argued that his preexisting psoriasis has 
been aggravated by his service-connected psychiatric 
disorder.  This is an argument that does not appear to have 
been previously addressed by the RO, due to the fact that the 
veteran was not granted service connection for paranoid 
schizophrenia until February 2000.  The Court held, in Allen 
v. Brown, 7 Vet.App. 439 (1995), that establishing service 
connection on a secondary basis requires evidence sufficient 
to show that (1) a current disability exists and (2) the 
current disability was either (a) caused or (b) aggravated by 
a service-connected disability.  On remand, the RO should 
ensure that this contention is adequately addressed and 
developed.

Finally, we recognize that very recent changes in law may 
have an impact upon the RO's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which not only repealed the statutory requirement that a 
claim must be well grounded in order to permit VA to engage 
in evidentiary development, but also amended and clarified 
VA's duty to assist a claimant in such development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  The Board is confident that the RO 
will take those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should properly advise the veteran 
that he may submit additional medical evidence 
that would help to establish an etiological 
relationship between his skin disorder and his 
service-connected paranoid schizophrenia.  He 
should also be advised that he may submit 
additional medical evidence showing that his 
psoriasis increased in severity during active 
service.  Further, the veteran should be asked 
to provide the complete names and addresses of 
all VA and non-VA health care providers who have 
treated him for psoriasis since service 
discharge.  All records not already included in 
the claims folder should be obtained, to include 
those from the Buffalo VA Medical Center.  Once 
obtained, all records must be associated with 
the claims folder.   

2.  When the above has been accomplished, the 
veteran should be afforded VA dermatology 
examination to determine the nature, etiology 
and severity of his skin disorder.  Such tests 
as the examiner deems necessary should be 
performed.  The claims folder, to include a copy 
of this Remand, must be made available to the 
examiner for review prior to the examination.  

The examiner should render opinions as to the 
following issues: (Note, the standard of proof 
needed under VA laws and regulations is 
underlined, and the examiner should be requested 
to answer the questions as phrased.)  Specific 
reference should be made to any records in the 
claims file which support or form a basis for 
the conclusions reached.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions reached.

a. The examiner should be asked to identify 
the correct diagnosis(es) of each and every 
skin problem currently suffered by the 
veteran.  For each diagnosis, the examiner 
should state whether it is at least likely as 
not that the condition had its onset in 
active duty.

For any skin disorder believed to have 
preexisted the veteran's active duty, the 
examiner should state whether it is 
indisputable that each condition had its 
onset prior to his active duty. 

b. For each skin disorder which indisputably 
preexisted his active duty, is it at least as 
likely as not that each such condition 
underwent a permanent increase in severity 
during active service, as opposed to 
temporary flare-up(s)?

c. If any skin disorder underwent an increase 
in severity during active duty, is it 
indisputable that any increase during the 
period of active duty was due to the natural 
progress of the condition? 

d. Finally, if it is felt that the veteran's 
skin disorder(s) preexisted his military 
service and did not undergo an increase in 
severity during service beyond the natural 
progress of the condition, the examiner 
should be asked to determine whether it is at 
least as likely as not that any current 
disability of the skin has been caused, or 
aggravated, by symptoms related to the 
veteran's service-connected paranoid 
schizophrenia. 

4.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective 
action is to be implemented.

5.  When the above development has been 
completed, the RO should re-adjudicate the claim 
of entitlement to service connection for 
headaches as secondary to service-connected 
PTSD.  Consideration should be given to 
38 C.F.R. §§ 3.303, 3.306, 3.310, and to the 
holding of the Court in Allen v. Brown.

If the decision remains adverse to the veteran, 
he and his representative should be issued a 
supplemental statement of the case and afforded 
a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this REMAND is to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


